                            IN THE UNITED STATES DISTRICT COURT
                                EASTERN DIVISION OF ARKANSAS
                                     WESTERN DIVISION

JAMES ANTHONY ATENCIO                                                                           PLAINTIFF

V.                                          4:19CV00225 JM

LIZA BROWN                                                                                    DEFENDANT


                                                  ORDER

        Plaintiff has filed a nonsensical Complaint against Assistant United States Attorney Liza Brown

in her official capacity. Ms. Brown is the prosecutor involved in the prosecution of Plaintiff for illegal

drugs and weapons charges in this district. The United States, on behalf of Ms. Brown, has filed a Motion

to Dismiss. Ms. Brown has been sued in her official capacity and is entitled to sovereign and absolute

immunity. Claims against federal officials in their official capacity are barred by the doctrine of sovereign

immunity, unless Congress has expressed an unequivocal waiver. Coleman v. Espy, 986 F. 2d 1184, 1191

(8th Cir. 1993). Further, it appears that Ms. Brown has been sued because of action she took during the

performance of her prosecutorial duties. It is well settled that prosecutors are immune based on their

actions taken in the performance of prosecutorial duties. Van De Kamp v. Goldstein, 555 U.S. 335, 129

S.Ct. 855, 860, 172 L. Ed. 2d 706 (2009).

        For these and all of the reason stated in the Motion to Dismiss and supporting brief, the Motion

(ECF No. 4) is GRANTED and the Plaintiff’s Complaint is dismissed. The Clerk is directed to close the

case.

        IT IS SO ORDERED THIS 26th day of June, 2019.



                                             __________________
                                                 UNITED STATES DISTRICT JUDGE




                                                      1
